DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Comments
Heading “Claims 8-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikias et al. (U.S. Patent No. 6037892, hereafter Nikias) in view of Cataldo (U.S. Patent No. 6633253, hereafter Cataldo).” in Claim Rejections - 35 USC § 102 is a typo. It should be “Claims 8-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikias et al. (U.S. Patent No. 6037892, hereafter Nikias).”

Heading “Claims 1-2, 6-7, 15-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikias et al. (U.S. Patent No. 6037892, hereafter Nikias) in view of Cataldo (U.S. Patent No. 6633253, hereafter Cataldo).” in Claim Rejections - 35 USC § 103 is a typo. It should be “Claims 1-2, 6-7, 15-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nikias et al. (U.S. Patent No. 6037892, hereafter Nikias) in view of Cataldo (U.S. Patent No. 6633253, hereafter Cataldo).”.

	Regarding Applicant’s argument (REMARKS pages 12- 14) about “designing a window function using results of the evaluation and multiplying the range bins by the window function” and “correcting the observed image by estimating a phase error from the range bins multiplied by the window function” in claims 1, 8, and 15, Examiner’s explanations are: 1) for the argument on page 13 the second paragraph, the convergence is for solving Eq.(9) (see col.5 line 6). Using a “proper window” can guarantee the algorithm convergence for processing any kind of image so as to avoid the arbitrary choice of initial phase difference, which may not work in the case mentioned in col.5 lines 11-14. 2) for the argument on page 13 the third paragraph, “proper window” is based on “results of evaluation” because applying window to range bins must take account of range bin shift (as recognized in col.5 line 9, image shift), which is based on phase information. Applicant has agreed Nikias’s work, as seen in the argument on page 13 the third paragraph lines 2-3. 3) for the argument on page 13 the 4th paragraph, “proper window” in Nikias is for convergence when solving Eq.(9). 4) for the argument on page 13 the 5th paragraph, for feature extraction, range bin considered are all including target (with high signal amplitude), which is known by a person of ordinary skill in the art. Applicant does not specify the detail of the window function and the design of the window (e.g. parameters, how to determine the parameters, etc.) either.  5)  for the argument on page 13 the 6-7th paragraphs (7th paragraph extends to page 14), “proper window” is for filtering “no range bin with a dominant peak”, which is applied to range bin (see col.5 lines 12-14). 6) for the argument on page 14 lines 7-17, Eq.(9) is for estimating phase error. “proper window” is applied to range bin for initial phase estimate to guarantee convergence in solving Eq.(9) (see col.5 lines 6-14).
 
Regarding Applicant’s argument (REMARKS page 15) for claims 2-7, 9-14, and 16-20, Examiner’s explanations are: 1) for the argument on page 15 the second paragraph, “arbitrary” is for initial phase difference, which is used for solving Eq.(9). 2) for the argument on page 15 the third paragraph, linearity is in φe(i). The “judging” in the claim(s) does not specify linear parameters for the “judging” results.




Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648